On Motion for Rehearing.
LATTIMORE, J.
Appellant having raised in his motion for rehearing some question as to whether the judgment herein was entered during the term at which the trial was had, caused the state’s attorney with this court to investigate, and he has procured and filed as part of the record herein, a copy of the order of the court convening a special term, as certified to'by the clerk of the trial court, and it appears from the record here that this conviction was had and judgment entered at said special term. The other matters raised in the motion were properly disposed of in the original opinion.
The motion for rehearing will be overruled.